Citation Nr: 1644402	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-04 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 












INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1974 to February 1981, May 1981 to July 1984, and from June 1990 to June 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) regional office in St. Petersburg, Florida (RO).  

The Veteran's claim was remanded in February 2015 and December 2015.  Unfortunately, as the Board's requested development has not been completed, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board apologizes for the delay, but additional development is required on the Veteran's claim. 

As noted above, the Veteran's claim was most recently before the Board in December 2015, wherein it requested an addendum VA opinion.  Although the Board's decision specifically requested the examiner to address the Veteran's complaints of back pain with stiffness since a 1979 football injury during the January 1981 separation examination and the Veteran's contentions that he has had back pain since the 1970s, this directive was not followed, as the February 2016 VA examiner merely stated "please refer to opinion dated 6/11/2015, which is unchanged."  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, remand is necessary for another addendum opinion with a different examiner.  

Moreover, despite the Board's December 2015 directives, VA treatment records dated since October 2010 were not obtained on remand (and no explanation has been provided regarding their availability).  Id.; 38 U.S.C.A. § 5103A(c).  Thus, updated VA and private treatment records should also be secured.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records since October 2010.  If such records are unavailable, please document this finding in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  With any necessary assistance from the Veteran, obtain any other outstanding treatment records, to include any updated records from the Naval Hospital Jacksonville and G. Harris, DO.

3.  Then obtain an addendum opinion concerning the etiology of the Veteran's back disorder from a different examiner than the one who provided the February 2016 addendum opinion.  The claims file, including a copy of this remand, must be made available for review.  No additional examination of the Veteran is necessary, unless the reviewing examiner deems otherwise. 

After a review of the record, the examiner is requested to provide an opinion on whether it is at least as likely as not (50 percent probability or more) that the Veteran's current low back disorder had its onset in or is otherwise related to his active military service.  The opinion must discuss the Veteran's low back complaints in service (including but not limited to his report of back stiffness since injuring it playing football in 1979 in his January 1981 separation examination), his contentions concerning back pain since the 1970s, and why they are or are not related to his current low back disability.  The rationale for the opinion must be explained in as much detail as possible. 

4.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




